OPINION OF THE COURT
Memorandum.
The appeal should be dismissed upon the ground that the “judgment” appealed from does not finally determine the action within the meaning of the Constitution. Although *633the causes of action contained in the complaint have been finally disposed of, the record shows that a counterclaim is still pending and that it is sufficiently related to the complaint to preclude application of the doctrine of implied severance (see Lizza Inds. v Long Is. Light. Co., 36 NY2d 754).
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Simons and Kaye concur; Judge Meyer taking no part.
Appeal dismissed, without costs, in a memorandum.